DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a drivetrain 50 comprising a brake device with a first transmission 121 located along a first drive axle 101, a first electric motor 111 and a first vehicle brake 141 located between the first transmission 121 and the electric motor 111, and a second transmission 122 located along a second drive axle 102, a second electric motor 112, and a second vehicle brake 142 located between the second transmission 122 and the second electric motor 112, as shown in FIG. 1A;
Species B: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a first electric motor 111 and a first vehicle brake 141 located between the first transmission 121 and the electric motor 111, and a second transmission 122 integrated with a second wheel hub 132, a second electric motor 112, and a second vehicle brake 142 located between the second transmission 122 and the second electric motor 112, as shown in FIG. 1B;
Species C: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a first electric motor 111 and a first vehicle brake 141 integrated with the first wheel hub 131 and located between the first transmission 121 and the electric motor 111, and a second transmission 122 integrated with a second wheel hub 132, a second electric motor 112, and a second vehicle brake 142 integrated with the second wheel hub 132 and located between the second transmission 122 and the second electric motor 112, as shown in FIG. 1C;
Species D: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a first electric motor 111 and a first vehicle brake 141 located downstream from the electric motor 111 when viewed from the first wheel hub 131, and a second transmission 122 integrated with a second wheel hub 132, a second electric motor 112, and a second vehicle brake 142 located downstream from the second electric motor 112 when viewed from the second wheel hub 132, as shown in FIG. 1D;
Species E: a drivetrain 50 comprising a brake device with a first transmission 121 located along a first drive axle 101, a single electric motor 110, a differential 150 and a first vehicle brake 141 located between the first transmission 121 and the differential 150, and a second transmission 122 located along a second drive axle 102, and a second vehicle brake 142 located between the second transmission 122 and the differential 150, as shown in FIG. 2A;
Species F: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a single electric motor 110, a differential 150 and a first vehicle brake 141 located between the first transmission 121 and the differential 150, and a second transmission 122 integrated with a second wheel hub 132, and a second vehicle brake 142 located between the second transmission 122 and the differential 150, as shown in FIG. 2B;
Species G: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a single electric motor 110, a differential 150 and a first vehicle brake 141 integrated with the first wheel hub 131 and located between the first transmission 121 and the differential 150, and a second transmission 122 integrated with a second wheel hub 132, a second vehicle brake 142 integrated with the second wheel hub 132 and located between the second transmission 122 and the differential 150, as shown in FIG. 2C;


Species H: a drivetrain 50 comprising a brake device with a first transmission 121 located along a first drive axle 101, a single electric motor 110, a differential 150 and a first vehicle brake 141 located between the first transmission 121 and the differential 150, and a second transmission 122 located along a second drive axle 102, and a second vehicle brake 142 located between the second transmission 122 and the differential 150, and a further transmission 123 located between the electric motor 110 and the differential 150, as shown in FIG. 3A;
Species I: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a single electric motor 110, a differential 150 and a first vehicle brake 141 located between the first transmission 121 and the differential 150, and a second transmission 122 integrated with a second wheel hub 132, and a second vehicle brake 142 located between the second transmission 122 and the differential 150, and a further transmission 123 located between the electric motor 110 and the differential 150, as shown in FIG. 3B;
Species J: a drivetrain 50 comprising a brake device with a first transmission 121 integrated with a first wheel hub 131, a single electric motor 110, a differential 150 and a first vehicle brake 141 integrated with the first wheel hub 131 and located between the first transmission 121 and the differential 150, and a second transmission 122 integrated with a second wheel hub 132, a second vehicle brake 142 integrated with the second wheel hub 132 and located between the second transmission 122 and the differential 150, and a further transmission 123 located between the electric motor 110 and the differential 150, as shown in FIG. 3C.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
14-19, 26 and 27.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-J lack unity of invention because even though the inventions of these groups require the technical feature of “a vehicle brake, which is arranged along the drivetrain, as seen from at least one wheel hub, downstream of at least one transmission,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Myers (US 4,330,045).  Myers discloses a drivetrain 50 comprising a brake device a vehicle brake (80, 81), which is arranged along the drivetrain (see FIG. 1), as seen from at least one wheel hub (11), downstream of at least one transmission (37, 38) (see FIG. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
January 18, 2022